DETAILED ACTION


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, and 18 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beedles et al. (US 2007/0052521) (hereinafter referred to as ‘Beedles’).
Beedles teaches
Regarding claim 1, a self-contained mobile Radio Frequency Identification (RFID) asset tracker comprising:
a frame configured for movement across a surface;
an electronics control box mounted on the frame (see figures 2A and 2B);
an RFID reader (reader 18) housed within the electronics control box, said RFID reader being adapted to interrogate an RFID tag on an item; and
an RFID antenna (antenna 76) mounted on the frame outside of the electronics control box, said RFID antenna being coupled with the RFID reader;
wherein said RFID reader is configured to interrogate RFID tagged items that come into a field of view of the RFID antenna (see paragraph 19);
regarding claim 17, a system comprising:
a device for holding, carrying or transporting RFID tagged articles;
a mobile RFID asset tracker that is selectively independently movable into proximity of the device; said mobile RFID asset tracker comprising:

an electronic control box mounted on the frame;
an RFID antenna mounted on the frame outside of the electronics control box;
an RFID reader housed within the electronics control box, said RFID reader coupled to the RFID antenna and being configured to interrogate an RFID tag on an article on the device that is in the field of view of the RFID antenna; and
a communications device coupled with the RFID reader and adapted to be operably linked to a remote computing device;
regarding claim 18, a method of reading a Radio Frequency Identification (RFID) tag on an article comprising:
moving a mobile RFID asset tracker into a vicinity of the article that includes the RFID tag;
sending a query signal from an RFID reader housed within an electronics control box of the mobile RFID asset tracker to an RFID antenna mounted on a frame of the mobile RFID asset tracker a distance from the electronics control box;
sending the query signal from the RFID antenna to the RFID tag on the article;
reading data encoded on the RFID tag with the RFID reader.

Allowable Subject Matter
Claims 2-16 and 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 2, the self-contained mobile RFID asset tracker according to claim 1, further comprising a power source housed within the electronics control box, said power source being operatively engaged with the RFID reader and the RFID antenna;
Regarding claim 3, the self-contained mobile RFID asset tracker according to claim 1, further comprising a communications device housed within the electronics control box, said communications device being coupled with the RFID reader and being adapted to communicate with a remote central processing unit;
Regarding claim 5, the self-contained mobile RFID asset tracker according to claim 1, further comprising a Printed Circuit Board (PCB) control module housed within the electronics control box and operatively engaged with the RFID reader and with the RFID antenna, wherein programming is provided in the PCB control module and is configured to control operation of the RFID reader and the RFID antenna;
Regarding claim 12, the self-contained mobile RFID asset tracker according to claim 1, further comprising a mounting assembly which operatively engages the RFID antenna to the frame a distance from the electronics control box; wherein the mounting assembly is configured to permit the RFID antenna to be oriented at a range of different angles relative to the frame;
Regarding claim 13, the self-contained mobile RFID asset tracker according to claim 1, further comprising an RFID writer that is provided as an integral part of the RFID reader or is separate from the RFID reader and is housed within the electronics control box;
Regarding claim 14, the self-contained mobile RFID asset tracker according to claim 1, further comprising a plurality of casters provided on the frame, said plurality of casters enabling rolling movement of the frame across the surface;

Regarding claim 16, the self-contained mobile RFID asset tracker according to claim 1, wherein a position of the electronics control box and the RFID antenna on the vertical strut is selectively adjustable;
Regarding claim 19, the method according to claim 18, further comprising:
coupling the RFID reader and the RFID antenna with a Printed Circuit Board (PCB) control module housed within the electronics control box; and
saving the read data into a memory of the PCB control module;
regarding claim 20, the method according to claim 18, further comprising:
coupling the RFID reader and the RFID antenna with a PCB control module housed within the electronics control box;
coupling the PBC control box with a communications device housed within the electronics control box; and
transmitting the read data to a remote electronics device with the communications device;
regarding claim 21, the method according to claim 18, further comprising:
generating an indicator with an indicator assembly provided on the tracker when the RFID reader reads the RFID tag on the article;
regarding claim 24, the method according to claim 18, further comprising:
adjustably mounting one or both of the electronics control box and the RFID antenna on the frame of the mobile RFID asset tracker;

regarding claim 26, the method according to claim 18, wherein the RFID reader includes or is coupled with an RFID writer and the method further comprises writing data to the RFID tag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 24, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876